DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 21-22, 26, 31-36, 53-54, 58, and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan et al (US 2009/0203972) (“Heneghan”) in view of Cuddihy et al (US 2013/0053653) (“Cuddihy”) and further in view of Heinrich et al (US 2014/0046184) (“Heinrich”) and further in view of Nakatani et al (US 2004/0010202) (“Nakatani”).
Regarding Claim 1, Heneghan teaches a radio frequency motion sensing apparatus for detection of a sleep disorder of a patient (Abstract, [0022], [0038], [0093]), the apparatus comprising: 
a mixer configured to: 
produce motion signals by mixing first radio frequency signals that are transmitted by the apparatus towards the patient with second radio frequency signals that comprise the transmitted first radio frequency signals reflected off of the patient and received by the apparatus (Fig. 1, [0038] “The transmitter transmits a radio-frequency signal towards a subject, e.g., a human. The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer is then low pass filtered. The resulting signal contains information about the movement, respiration and cardiac activity of the person, and is referred to as the raw sensor signal.”); and
a processor ([0019]) configured to:
	receive as input, data representing the produced motion signals ([0019]);
	partition the data of the motion signals into breath sections ([0079] epoch of 5 seconds or over 5 minutes may be considered breath section); 
classify, in a classifier of the processor, each of the breath sections of the motion signals as containing movement associated with the patient or not containing movement associated with the patient ([0079], [0081]); and 
generate a classification based on the classified breath sections, wherein the classification identifies one or more occurrences of movement in the motion signals ([0087]-[0088] generates indicator based on the evaluated parameters),
wherein the system recognizes periodic limb movement (Abstract, “Motion estimates can be used to recognize disturbed sleep and periodic limb movements, [0059] “The reception of such signals is useful as it can indicate that the upper body is in motion, which is useful in determining sleep state. The sensor can also be used to detect motion signals from the lower part of the body (such as involuntary leg jerks) which are useful in the diagnosis of sleep disorders such as Restless Legs Syndrome or Periodic Limb Movements.”),
wherein the system recognizes that classified breath section, may be paired with a likelihood of a patient state and a degree of a patient state ([0044] classification used to decide on sleep level likelihood and sleep level degree).
Heneghan fails to teach
classify, in a classifier of the processor, each of the breath sections of the motion signals as containing a limb movement associated with the patient or not containing a limb movement associated with the patient; and  
determine, based on the classified breath section, a classification of the patient having the sleep disorder.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the classification system of Heneghan for sleep disorder, which receives input data relevant to determining periodic limb disorders, to further perform a classification on whether a subject is experiencing periodic limb movement as this adds greater utility to Heneghan by adding another determination of a subject’s health status that can provide context when treating the subject. Furthermore, Cuddihy affirms that a non-contact sensing system of periodic limb movement ([0058]) may utilize motion parameter features to make a determination on whether a subject is experiencing periodic limb movement ([0058] “In certain embodiments, the processing unit 116 further extracts statistical, spectral and/or temporal features from the extracted frames. The processing unit 116 then determines the time, the duration and the frequency of motion from the extracted motion frames. The determined time, the duration and the frequency of motion are then used to determine patterns in the detected motion parameters that provide an indication of the nature and/or the extent of the anomalous behavior exhibited by the subject 102. Particularly, the nature and extent of the anomalous behavior identified using the determined patterns allows the processing unit 116 to determine if the person is suffering from a specific health condition, such as restless leg syndrome (RLS) or periodic limb movement disorder (PLMD).”).
Yet their combined efforts fail to teach determine, based on the classified breath section, a likelihood of the patient having the sleep disorder, wherein the determined likelihood is used to determine a severity of the sleep disorder of the patient so that an appropriate treatment of the patient can be initiated.
However Heinrich teaches a sleep disorder screening system (Abstract) and further teaches that motion data and sound data can be used to evaluate the likelihood and severity of the sleep disorder of periodic limb movement ([0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the likelihood and severity distinguishing steps for periodic limb movement in Heinrich to the periodic limb movement classification made obvious by Heneghan and Cuddihy as a way to provide greater specificity and understanding of the periodic limb movement condition of the patient. Furthermore, Heneghan confirms that the sleep disorder classification can further include sound data ([0021]), which would enable it to make the same severity and likelihood decisions of Heinrich. Finally, Heneghan applies likelihood and severity determinations for sleep stage and thus understands the utility of such calculations when understanding a patient state.
Yet their combined efforts fail to teach wherein each breath section is associated with a single respiratory cycle.
However Nakatani teaches a respiratory monitoring system (Abstract) and further teaches that a condition of apnea may be judged by partitioning data into single respiratory cycle sections ([0083]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the partitioning of Heneghan to a single respiratory cycle as taught by Nakatani as Heneghan is also classifying whether the subject is experiencing sleep disordered breathing of apnea ([0073]-[0074]). Thus, it is the application of a known technique of partitioning epochs to a single respiratory cycle when evaluating apnea (Nakatani) to the known apnea evaluator (Heneghan) ready for improvement to yield predictable results of standardizing time frames to analyze apnea while also evaluating periodic limb movement. 
Regarding Claim 2, Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 1, and Heneghan further teaches the apparatus comprising a filter configured to perform filtering the mixed signals (Fig. 1, [0038] low pass filtering).  
Regarding Claim 3, Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 1, and Heneghan further teaches the apparatus wherein the processor is configured to measure a phase difference between the second radio frequency signals and the first radio frequency signals (Claim 24).  
Regarding Claim 4, Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 1, and Heneghan further teaches the apparatus wherein the motion signals comprise in-phase and quadrature motion signals ([0055]).
Regarding Claim 21, Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 1 and Heneghan further teaches wherein the processor is configured to calculate and assess a plurality of features derived from the motion signals ([0065]).  
Regarding Claim 22, Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 21 and Heneghan further teaches wherein the plurality of features comprise at least one of the following: 
a duration of a movement incident; a total activity of a detected movement incident; a mapped total activity of a detected movement incident; a cross-correlation of in-phase and quadrature motion signals of the motion signals during a detected movement incident; and a mean of a four quadrant inverse tangent function of real parts of in-phase and quadrature motion signals of the motion signals during a detected movement incident ([0065] duration of movement incident relative to a baseline and total activity of detected movement incident).  
Regarding Claim 26, Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 1, and Heneghan further teaches wherein the processor is further configured to combine the motion signals to form a combined signal ([0055] “This will lead to two reflected signals, which can be mixed, leading eventually to two raw sensor signals. The information from these two signals can be combined by taking their modulus (or other techniques) to provide a single output raw sensor signal.”).
Regarding Claim 31, Heneghan and Cuddihy teach the apparatus of claim 1, comprising motion analysis for periodic limb movement (See Claim 24 Rejection, Heneghan: Abstract), score breath sections based on found statistical features ([0044] “The three streams of data are segmented into time epochs, and statistical features are generated for each epoch. For example, these features might be the signal variance, spectral components, or peak values, and these are grouped into vectors Xr, Xn, and Xc. The vectors can then form a single vector X of features. These features are combined (for example in a linear weighted fashion using .alpha..sup.TX) to determine the probability that the epoch corresponds to a certain physiological state (e.g., person asleep, person awake).”), wherein this processing is output to display indicator ([0045]), thus indicating that the processor is configured to score the breath sections classified as containing limb movements as part of a periodic limb movement (PLM) series according to scoring criteria.
Regarding Claim 32, Heneghan and Cuddihy teach the apparatus of claim 31, wherein the processor is configured to count limb movements forming part of a PLM series from a night's sleep session (See Claim 31 Rejection, and Heneghan: [0080]-[0081] counting / all classification is performed overnight).
Regarding Claim 66, Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 1, wherein the sleep disorder occurs while the patient is sleeping, and the sleep disorder is periodic limb movement (PLM) (See Claim 1 Rejection).

Regarding Claim 33, while Heneghan teaches a method for detecting a sleep disorder of a patient (Abstract, [0022], [0038], [0093]), the method comprising: 
Producing, by a mixer, motion signals by mixing first radio frequency signals that are transmitted towards the patient with second radio frequency signals that comprise the transmitted first radio frequency signals reflected off of the patient (Fig. 1, [0038] “The transmitter transmits a radio-frequency signal towards a subject, e.g., a human. The reflected signal is then received, amplified and mixed with a portion of the original signal, and the output of this mixer is then low pass filtered. The resulting signal contains information about the movement, respiration and cardiac activity of the person, and is referred to as the raw sensor signal.”);
receive as input in a processor, data representing the produced motion signals ([0019]);
partitioning by the processor, the motion signals into breath sections ([0079] epoch of 5 seconds or over 5 minutes may be considered breath section);
classifying, in a classifier of the processor, each of the breath sections of the motion signals as containing movement associated with the patient or not containing movement associated with the patient ([0079], [0081]); and 
generating, by the processor, a classification based on the classified breath sections, wherein the classification identifies one or more occurrences of movement in the motion signals ([0088] generates indicator based on the evaluated parameters),
wherein the system recognizes periodic limb movement (Abstract, “Motion estimates can be used to recognize disturbed sleep and periodic limb movements, [0059] “The reception of such signals is useful as it can indicate that the upper body is in motion, which is useful in determining sleep state. The sensor can also be used to detect motion signals from the lower part of the body (such as involuntary leg jerks) which are useful in the diagnosis of sleep disorders such as Restless Legs Syndrome or Periodic Limb Movements.”),
wherein the system recognizes that classified breath section, may be paired with a likelihood of a patient state and a degree of a patient state ([0044] classification used to decide on sleep level likelihood and sleep level degree).
Heneghan fails to teach 
classifying of movement of each of the breath sections of the motion signals is based on the sections containing a limb movement associated with the sleeping person or not containing a limb movement associated with the sleeping person; and
determine, based on the classified breath section, a classification of the patient having the sleep disorder.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the classification system of Heneghan for sleep disorder, which receives input data relevant to determining periodic limb disorders, to further perform a classification on whether a subject is experiencing periodic limb movement as this provides greater utility to Heneghan by adding another determination of a subject’s health status that can be provided as context when treating the subject. Furthermore, Cuddihy affirms that a non-contact sensing system of periodic limb movement ([0058]) may utilize motion parameter features to make a determination on whether a subject is experiencing periodic limb movement ([0058] “In certain embodiments, the processing unit 116 further extracts statistical, spectral and/or temporal features from the extracted frames. The processing unit 116 then determines the time, the duration and the frequency of motion from the extracted motion frames. The determined time, the duration and the frequency of motion are then used to determine patterns in the detected motion parameters that provide an indication of the nature and/or the extent of the anomalous behavior exhibited by the subject 102. Particularly, the nature and extent of the anomalous behavior identified using the determined patterns allows the processing unit 116 to determine if the person is suffering from a specific health condition, such as restless leg syndrome (RLS) or periodic limb movement disorder (PLMD).”).
Yet their combined efforts fail to teach determine, based on the classified breath section, a likelihood of the patient having the sleep disorder, wherein the determined likelihood is used to determine a severity of the sleep disorder of the patient so that an appropriate treatment of the patient can be initiated.
However Heinrich teaches a sleep disorder screening system (Abstract) and further teaches that motion data and sound data can be used to evaluate the likelihood and severity of the sleep disorder of periodic limb movement ([0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the likelihood and severity distinguishing steps for periodic limb movement in Heinrich to the periodic limb movement classification made obvious by Heneghan and Cuddihy as a way to provide greater specificity and understanding of the periodic limb movement condition of the patient. Furthermore, Heneghan confirms that the sleep disorder classification can further include sound data ([0021]), which would enable it to make the same severity and likelihood decisions of Heinrich. Finally, Heneghan applies likelihood and severity determinations for sleep stage and thus understands the utility of such calculations when understanding a patient state.
Yet their combined efforts fail to teach wherein each breath section is associated with a single respiratory cycle.
However Nakatani teaches a respiratory monitoring system (Abstract) and further teaches that a condition of apnea may be judged by partitioning data into single respiratory cycle sections ([0083]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set the partitioning of Heneghan to a single respiratory cycle as taught by Nakatani as Heneghan is also classifying whether the subject is experiencing sleep disordered breathing of apnea ([0073]-[0074]). Thus, it is the application of a known technique of partitioning epochs to a single respiratory cycle when evaluating apnea (Nakatani) to the known apnea evaluator (Heneghan) ready for improvement to yield predictable results of standardizing time frames to analyze apnea while also evaluating periodic limb movement. 
Regarding Claim 34, Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 33 and Heneghan further teaches the method further comprising filtering, by a filter, the motion signal (Fig. 1, [0038] low pass filtering).  
Regarding Claim 35, Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 33 and Heneghan further teaches the method further comprising measuring, by the processor, a phase difference between the second radio frequency signals and the first radio frequency signals (Claim 24).  
Regarding Claim 36, Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 33 and Heneghan further teaches wherein the motion signals comprise in-phase and quadrature motion signals ([0055]).
Regarding Claim 53, Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 33 and Heneghan further teaches the method further comprising calculating and assessing a plurality of features derived from the motion signals ([0065]).  
Regarding Claim 54, Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 53 and Heneghan further teaches wherein the plurality of features comprise at least one of the following: 
a duration of a movement incident; a total activity count of a detected movement incident; a mapped total activity of a detected movement incident; a cross-correlation of in-phase and quadrature motion signals of the motion signals during a detected movement incident; and a mean of a four quadrant inverse tangent function of real parts of in-phase and quadrature motion signals of the motion signals during a detected movement incident ([0065] duration of movement incident relative to a baseline and total activity of detected movement incident).  
Regarding Claim 58, Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 33, and Heneghan further teaches further comprising combining the motion signals to form a combined signal ([0055] “This will lead to two reflected signals, which can be mixed, leading eventually to two raw sensor signals. The information from these two signals can be combined by taking their modulus (or other techniques) to provide a single output raw sensor signal.”).
Regarding Claim 63, Heneghan and Cuddihy teach the method of claim 33, Comprising motion analysis for periodic limb movement (See Claim 24 Rejection, Heneghan: Abstract), score breath sections based on found statistical features ([0044] “The three streams of data are segmented into time epochs, and statistical features are generated for each epoch. For example, these features might be the signal variance, spectral components, or peak values, and these are grouped into vectors Xr, Xn, and Xc. The vectors can then form a single vector X of features. These features are combined (for example in a linear weighted fashion using .alpha..sup.TX) to determine the probability that the epoch corresponds to a certain physiological state (e.g., person asleep, person awake).”), wherein this processing is output to display indicator ([0045]), thus indicating that the processor is configured to score the breath sections classified as containing limb movements as part of a periodic limb movement (PLM) series according to scoring criteria.
Regarding Claim 64, Heneghan and Cuddihy teach the method of claim 63, wherein counting limb movements forming part of a PLM series from a night's sleep session (See Claim 63 Rejection, and Heneghan: [0080]-[0081] counting / all classification is performed overnight).
Regarding Claim 65, Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 33, wherein the sleep disorder occurs while the patient is sleeping, and the sleep disorder is periodic limb movement (PLM) (See Claim 33 Rejection).  

Claim(s) 6-10, 28, 38-42, and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Schindhelm et al (US 2015/0164375) (“Schindhelm”).
Regarding Claim 6, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 1, their combined efforts fail to teach wherein the processor is configured to compare the motion signals to a noise threshold.
However Schindhelm teaches a non-contact movement sensing sleep analyzer (Abstract) comprises a signal selection step where segments of data are evaluated for suitability In sleep disordered breathing event detection ([0268]) and performs a noise threshold evaluation of motion signals for suitability ([0272]-[0275] “The section is deemed to be of good quality, and is therefore selected by the signal selection module, when a high percentile, set in one implementation to the 75.sup.th percentile, of the distribution of the RMS values for the section exceeds a noise threshold. The noise threshold is calculated as the smaller of a maximum RMS noise value for the motion sensor 7010 (equal to 0.005 for the SleepMinder sensor unit) and the 5.sup.th percentile of the distribution of the RMS values of the pre-processed movement signal calculated for the section.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the evaluation by a running standard deviation filter of pre-processed movement of Schindhelm on the raw sensor signals of Heneghan as one of ordinary skill in the art would want a periodic limb movement determination to be made with data of good quality.
Regarding Claim 7, Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the apparatus of claim 4, wherein the processor is configured to determine a result by comparing portions of the in-phase and quadrature motion signals to a noise threshold (See Claim 6 Rejection, Schindhelm: noise threshold is applied to the pre-processed movement signals, Heneghan: the in-phase and quadrature motion signals are pre-processed movement signals).  
Regarding Claim 8, Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the apparatus of claim 7, wherein the processor is configured to update an action counter (Heneghan: [0086] counting / updating the motion by measurement is equivalent to updating an action counter) based on the result (See Claim 6 Rejection, in view of the motion being of sufficient quality).
Regarding Claim 9, Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the apparatus of claim 8 wherein the processor is configured to increase the action counter when a portion of the motion signals is greater than the noise threshold (See Claim 8 Rejection, Schindhelm [0275] “The section is deemed to be of good quality, and is therefore selected by the signal selection module, when a high percentile, set in one implementation to the 75.sup.th percentile, of the distribution of the RMS values for the section exceeds a noise threshold.”).  
Regarding Claim 10, while Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the apparatus of claim 8, and teaches updating an action counter (See Claim 8 Rejection, Heneghan) and not utilizing further motion data that is less than a noise threshold (See Claim 8 Rejection, Schindhelm), their combined efforts wherein the processor is configured to decrease the action counter when a portion of the motion signal is less than the noise threshold.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that any action counter of Heneghan’s can then reviewed by a noise threshold and the data of good quality will be kept / added and data of bad quality will be skipped / decreased. Thus their combined efforts provide an obviousness for why one would decrease the action counter when a portion of the motion signal is less than the noise threshold.
Regarding Claim 28, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 26, their combined efforts fail to teach wherein the processor is further configured to discard periods of absence from the combined signal before partitioning the motion signals.
However Schindhelm teaches a non-contact movement sensing sleep analyzer (Abstract) comprising classifying periods as absences ([0209] based on an RMS value of a movement signal being below a noise threshold), and teaches performing discarding periods of data before use in analysis ([0275] refers to RMS and teaches filtering out periods of data below an RMS value noise threshold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the evaluation by a running standard deviation filter of pre-processed movement of Schindhelm to discard periods of absence of data in Heneghan to ensure that data that does not arise above a noise threshold does not introduce noise into later analysis.

Regarding Claim 38, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 33 their combined efforts fail to teach the method further comprising comparing the motion signals to a noise threshold.  
However Schindhelm teaches a non-contact movement sensing sleep analyzer (Abstract) comprises a signal selection step where segments of data are evaluated for suitability In sleep disordered breathing event detection ([0268]) and performs a noise threshold evaluation of motion signals for suitability ([0272]-[0275] “The section is deemed to be of good quality, and is therefore selected by the signal selection module, when a high percentile, set in one implementation to the 75.sup.th percentile, of the distribution of the RMS values for the section exceeds a noise threshold. The noise threshold is calculated as the smaller of a maximum RMS noise value for the motion sensor 7010 (equal to 0.005 for the SleepMinder sensor unit) and the 5.sup.th percentile of the distribution of the RMS values of the pre-processed movement signal calculated for the section.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the evaluation by a running standard deviation filter of pre-processed movement of Schindhelm on the raw sensor signals of Heneghan as one of ordinary skill in the art would want a periodic limb movement determination to be made with data of good quality.
Regarding Claim 39, Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the method of claim 36, further comprising determining a result by comparing portions of the in-phase and quadrature motion signals to a noise threshold (See Claim 38 Rejection, Schindhelm: noise threshold is applied to the pre-processed movement signals, Heneghan: the in-phase and quadrature motion signals are pre-processed movement signals).  
Regarding Claim 40, Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the method of claim 39 further comprising updating an action counter (Heneghan: [0086] counting / updating the motion by measurement is equivalent updating an action counter) based on the result (See Claim 38 Rejection, in view of the motion being of sufficient quality).
Regarding Claim 41, Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the method of claim 40 further comprising increasing the action counter when a portion of the motion signals is greater than the noise threshold (See Claim 40 Rejection, Schindhelm [0275] “The section is deemed to be of good quality, and is therefore selected by the signal selection module, when a high percentile, set in one implementation to the 75.sup.th percentile, of the distribution of the RMS values for the section exceeds a noise threshold.”).  
Regarding Claim 42, while Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the method of claim 40 and teaches updating an action counter (See Claim 40 Rejection, Heneghan) and not utilizing further motion data that is less than a noise threshold (See Claim 40 Rejection, Schindhelm), their combined efforts further comprising decreasing the action counter when a portion of the motion signals is less than the noise threshold.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to one of ordinary skill in the art that any action counter of Heneghan’s can then reviewed by a noise threshold and the data of good quality will be kept / added and data of bad quality will be skipped / decreased. Thus their combined efforts provide an obviousness for why one would decrease the action counter when a portion of the motion signal is less than the noise threshold.
Regarding Claim 60, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 58, their combined efforts fail to teach further comprising discarding periods of absence from the combined signal before the partitioning the motion signals.  
However Schindhelm teaches a non-contact movement sensing sleep analyzer (Abstract) comprising classifying periods as absences ([0209] based on an RMS value of a movement signal being below a noise threshold), and teaches performing discarding periods of data before use in analysis ([0275] refers to RMS and teaches filtering out periods of data below an RMS value noise threshold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the evaluation by a running standard deviation filter of pre-processed movement of Schindhelm to discard periods of absence of data in Heneghan to ensure that data that does not arise above a noise threshold does not introduce noise into later analysis.

Claim(s) 11-12 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Schindhelm and further in view of Kim et al (US 2008/0009685) (“Kim”).
Regarding Claim 11, Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the apparatus of claim 6, and Heneghan further teaches a frequency range of desired data of the motion signals ([0097]), their combined efforts fail to teach wherein the noise threshold is defined as a frequency range in-band power of noise of the motion signals.  
However Kim teaches a sleep monitor (Abstract) comprising a noise detection step by evaluating in-band power of a noise frequency range ([0068], [0069]) and that noise detection is compared to a threshold (Claim 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a noise threshold comparison step as taught by Schindhelm with the teachings of Kim as a simple substitution of one form of differentiating noise in the data (Schindhelm: concluding data outside of a standard deviation as noise) for another (Kim: concluding data with a certain level of power in the noise frequency range as noise) to obtain predictable results of removing data with movements unrelated to periodic limb movement.
Regarding Claim 12, Heneghan, Cuddihy, Heinrich, Nakatani, Schindhelm, and Kim teach the apparatus of claim 11, and Heneghan teaches that a desired frequency range of motion is typically between 0.25-4 Hz ([0097]) and Kim teaches that high frequency noise as the evaluated noise frequency range (See Claim 11 Rejection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to note that the frequency range of noise of human movement for Heneghan would include four hertz to eight hertz as Heneghan teaches this range characterizes motion like tremors and shivers, not limb movement. Thus this frequency range would act like the high frequency noise range sought in Kim. 

Regarding Claim 43, Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the method of claim 38 and Heneghan further teaches a frequency range of desired data of the motion signal ([0097]), their combined efforts fail to teach wherein the noise threshold is defined as a frequency range in-band power of noise of the motion signals.  
However Kim teaches a sleep monitor (Abstract) comprising a noise detection step by evaluating in-band power of a noise frequency range ([0068], [0069]) and that noise detection is compared to a threshold (Claim 10).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform a noise threshold comparison step as taught by Schindhelm with the teachings of Kim as a simple substitution of one form of differentiating noise in the data (Schindhelm: concluding data outside of a standard deviation as noise) for another (Kim: concluding data with a certain level of power in the noise frequency range as noise) to obtain predictable results of removing data with movements unrelated to periodic limb movement.
Regarding Claim 44, Heneghan, Cuddihy, Heinrich, Nakatani, Schindhelm, and Kim teach the method of claim 43 and Heneghan teaches that a desired frequency range of motion is typically between 0.25-4 Hz ([0097]) and Kim teaches that high frequency noise as the evaluated noise frequency range (See Claim 43 Rejection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to note that the frequency range of noise of human movement for Heneghan would include four hertz to eight hertz as Heneghan teaches this range characterizes motion like tremors and shivers, not limb movement. Thus this frequency range would act like the high frequency noise range sought in Kim. 

Claim(s) 13 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Schindhelm and further in view of Bonan et al (US 2013/0261478) (“Bonan”).
Regarding Claim 13, while Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the apparatus of claim 6, their combined efforts fail to teach wherein the processor is configured to update the noise threshold based on determined average noise of the motion signals.  
However Bonan teaches a medical device (Abstract) and further teaches that a threshold for noise may be adaptively updated based on average noise in the signals ([0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adapatively update the noise threshold of Schindhelm as taught by Bonan with the average noise level as this ensures that noise is optimally accounted for as noise levels change throughout monitoring.

Regarding Claim 45, while Heneghan, Cuddihy, Heinrich, Nakatani, and Schindhelm teach the method of claim 38 their combined efforts fail to teach further comprising adjusting the noise threshold based on determined average noise of the motion signals.  
However Bonan teaches a medical device (Abstract) and further teaches that a threshold for noise may be adaptively updated based on average noise in the signals ([0022]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to adapatively update the noise threshold of Schindhelm as taught by Bonan with the average noise level as this ensures that noise is optimally accounted for as noise levels change throughout monitoring.

Claim(s) 14 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Lee (US 2015/0374310).
Regarding Claim 14, while Heneghan, Cuddihy, Heinrich and Nakatani teach the apparatus of claim 1, and Heneghan teaches updating an action counter (Heneghan: [0086] counting / updating the motion by measurement is equivalent updating an action counter), their combined efforts fail to teach wherein the processor is configured to detect a movement incident based on a comparison of a determined action count and a count threshold.  
However Lee teaches a motion monitor (Abstract) and further teaches that a movement state of a subject can be calculated based on a comparison of a determined action count and a count threshold ([0074] subject is vigorously exercising if activity count exceeds threshold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the periodic limb determination of Heneghan and Cuddihy with the count threshold of Lee as a way to create a standard for diagnosis of periodic limb movement across practitioners of the invention.

Regarding Claim 46, while Heneghan, Cuddihy, Heinrich and Nakatani teach the method of claim 33 and Heneghan teaches updating an action counter (Heneghan: [0086] counting / updating the motion by measurement is equivalent updating an action counter), their combined efforts fail to teach the method further comprising detecting a movement incident based on a comparison of a determined action count and a count threshold.  
However Lee teaches a motion monitor (Abstract) and further teaches that a movement state of a subject can be calculated based on a comparison of a determined action count and a count threshold ([0074] subject is vigorously exercising if activity count exceeds threshold).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the periodic limb determination of Heneghan and Cuddihy with the count threshold of Lee as a way to create a standard for diagnosis of periodic limb movement across practitioners of the invention.

Claim(s) 15 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Lee and further in view of Demirdjian et al (US 2010/0219955) (“Demirdjian”)
Regarding Claim 15, while Heneghan, Cuddihy, Heinrich, Nakatani, and Lee teach the apparatus of claim 14, their combined efforts fail to teach wherein the processor is configured to determine a velocity of the movement incident.  
However Demirdjian teaches a drowsiness monitor (Abstract) and further teaches that drowsiness may be determined from velocity of limbs ([0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further include a drowsiness determination as taught by Demirdjian in the sleep evaluation of Heneghan as understanding a different limb movement state also enables the system to differentiate what is drowsiness related limb movement and what is periodic limb movement.

Regarding Claim 47, while Heneghan, Cuddihy, Heinrich, Nakatani, and Lee teach the method of claim 46 their combined efforts fail to teach further comprising determining a velocity of the movement incident.  
However Demirdjian teaches a drowsiness monitor (Abstract) and further teaches that drowsiness may be determined from velocity of limbs ([0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further include a drowsiness determination as taught by Demirdjian in the sleep evaluation of Heneghan as understanding a different limb movement state also enables the system to differentiate what is drowsiness related limb movement and what is periodic limb movement.

Claim(s) 16 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Lee and further in view of Demirdjian and further in view of Yoshioka et al (US 2016/0100766) (“Yoshioka”).
Regarding Claim 16, while Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian teach the apparatus of claim 15, their combined efforts fail to teach wherein the processor is configured to determine the velocity based on a difference between a phase of the motion signals at adjacent samples.  
However Yoshioka teaches a noncontact motion monitor (Abstract) and further teaches that the velocity of motion sensed by a noncontact monitor is based on a difference between the phase of the motion signals at adjacent samples ([0143]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the velocity in Demirdjian as taught by Yoshioka as a way of standardizing how the velocity determination is made across the limb monitors.

Regarding Claim 48, while Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian teach the method of claim 47, their combined efforts fail to teach the velocity is determined based on a difference between a phase of the motion signals at adjacent samples.  
However Yoshioka teaches a noncontact motion monitor (Abstract) and further teaches that the velocity of motion sensed by a noncontact monitor is based on a difference between the phase of the motion signals at adjacent samples ([0143]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the velocity in Demirdjian as taught by Yoshioka as a way of standardizing how the velocity determination is made across the limb monitors.

Claim(s) 17-18 and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Lee and further in view of Demirdjian and further in view of Yoshioka and further in view of Pan et al (US 2014/0136141) (“Pan”) and further in view of Geheb et al (US 2004/0267325) (“Geheb”).
Regarding Claim 17, while Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, and Yoshioka teach the apparatus of claim 16, their combined efforts fail to teach wherein the processor is configured to determine displacement based on the determined velocity.  
However Pan teaches a limb motion monitor (Abstract, [0005]) and further teaches that higher level analysis of limb movement is enabled by evaluating the limb’s displacement ([0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan for the limb of Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, and Yoshioka as limb trajectory provides a more contextually complete picture of the subject’s periodic limb movement than solely relying an action count that confirms the occurrence of limb movement.
Yet their combined efforts fail to teach determining displacement based on the determined velocity.
However Geheb teaches a human movement monitor (Abstract, [0009]) and teaches that displacement of a human’s body may be determined based on velocity ([0009] “The apparatus may further comprise processing circuitry for processing the output of the velocity sensor to estimate the displacement of the chest.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan by a velocity determination of Yoshioka as taught in Geheb as a standardized teaching for how a displacement determination can be made for more comparable results across measurements with the period limb movement monitor.
Regarding Claim 18, while Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, Yoshioka, Pan, and Geheb teach the apparatus of claim 17, wherein the processor is configured to determine displacement from absolute values of determined velocities (See Claim 17 Rejection), and Geheb further teaches determining a mean of parameter will improve estimate accuracy ([0046], [0051]), their combined efforts fail to teach determining mean displacement from absolute values of determined velocities.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan and determines its mean from the values of velocity as taught by Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, Yoshioka, Pan, and Geheb as Geheb teaches that this will improve the accuracy of the estimate of displacement.

Regarding Claim 49, while Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, and Yoshioka teach the method of claim 48 their combined efforts fail to teach further comprising determining displacement based on the determined velocity.  
However Pan teaches a limb motion monitor (Abstract, [0005]) and further teaches that higher level analysis of limb movement is enabled by evaluating the limb’s displacement ([0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan for the limb of Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, and Yoshioka as limb trajectory provides a more contextually complete picture of the subject’s periodic limb movement than solely relying an action count that confirms the occurrence of limb movement.
Yet their combined efforts fail to teach determining displacement based on the determined velocity.
However Geheb teaches a human movement monitor (Abstract, [0009]) and teaches that displacement of a human’s body may be determined based on velocity ([0009] “The apparatus may further comprise processing circuitry for processing the output of the velocity sensor to estimate the displacement of the chest.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan by a velocity determination of Yoshioka as taught in Geheb as a standardized teaching for how a displacement determination can be made for more comparable results across measurements with the period limb movement monitor.
Regarding Claim 50, while Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, Yoshioka, Pan, and Geheb teach the method of claim 49 further comprising determining mean displacement from absolute values of determined velocities wherein the processor determines displacement from absolute values of determined velocities (See Claim 49 Rejection), and Geheb further teaches determining a mean of parameter will improve estimate accuracy ([0046], [0051]), their combined efforts fail to teach determining mean displacement from absolute values of determined velocities.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan and determines its mean from the values of velocity as taught by Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, Yoshioka, Pan, and Geheb as Geheb teaches that this will improve the accuracy of the estimate of displacement.

Claim(s) 19 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Lee and further in view of Pan and further in view of Geheb.
Regarding Claim 19, while Heneghan, Cuddihy, Heinrich, Nakatani, and Lee teach the apparatus of claim 14, their combined efforts fail to teach wherein the processor is configured to characterize the movement incident based on a determined mean displacement of the movement incident.  
However Pan teaches a limb motion monitor (Abstract, [0005]) and further teaches that higher level analysis of limb movement is enabled by evaluating the limb’s displacement ([0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan for the limb of Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, and Yoshioka as limb trajectory provides a more contextually complete picture of the subject’s periodic limb movement than solely relying an action count that confirms the occurrence of limb movement. The application of the teachings of Pan indicates that movement incidents will be characterized by limb displacement
Yet their combined efforts fail to teach determining displacement as a mean displacement.
However Geheb teaches a human movement monitor (Abstract, [0009]) and teaches determining a mean of parameter will improve estimate accuracy ([0046], [0051]),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan and determines its mean from the values of velocity as taught by Heneghan, Cuddihy, Heinrich, Nakatani, Lee, and Pan as Geheb teaches that the use of a mean determination this will improve the accuracy of the estimate of a parameter (displacement).

Regarding Claim 51, while Heneghan, Cuddihy, Heinrich, Nakatani, and Lee teach the method of claim 46 their combined efforts fail to teach further comprising characterizing the movement incident based on a determined mean displacement.  
However Pan teaches a limb motion monitor (Abstract, [0005]) and further teaches that higher level analysis of limb movement is enabled by evaluating the limb’s displacement ([0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan for the limb of Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Demirdjian, and Yoshioka as limb trajectory provides a more contextually complete picture of the subject’s periodic limb movement than solely relying an action count that confirms the occurrence of limb movement. The application of the teachings of Pan indicates that movement incidents will be characterized by limb displacement
Yet their combined efforts fail to teach determining displacement as a mean displacement.
However Geheb teaches a human movement monitor (Abstract, [0009]) and teaches determining a mean of parameter will improve estimate accuracy ([0046], [0051]),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to acquire displacement as taught by Pan and determines its mean from the values of velocity as taught by Heneghan, Cuddihy, Heinrich, Nakatani, Lee, and Pan as Geheb teaches that the use of a mean determination this will improve the accuracy of the estimate of a parameter (displacement).

Claim(s) 20 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Lee and further in view of Pan and further in view of Geheb and further in view of Pinter et al (US 2014/0139616) (“Pinter”).
Regarding Claim 20, while Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Pan, and Geheb teach the apparatus of claim 19, their combined efforts fail to teach wherein the processor is configured to generate a mapped activity value from the determined mean displacement.
However Pinter teaches a limb motion sensor during sleep (Abstract, [0056]) and further teaches that motion may be tracked by mapped activity values ([0056] “In an embodiment, the system may detect motion of limbs using skeletal mapping with the depth sensor, may detect motion of the head using Haar feature detectors, and may identify a sleeping state versus wakefulness through preconfigured thresholds of movement of the limbs and face.” Mapped activity of multiple limbs by non-contact sensor)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the mean displacement monitoring of Henegha, Cuddihy, Heinrich, Nakatani, Lee, Pan, and Geheb with the mapping of limb movement of Pinter as mapping the whole body to monitor activity, by mean displacement, can provide improved accuracy in the sleep determination ([0056] “Monitoring multiple body parts may improve the accuracy of the determination of whether the patient is sleeping.”).

Regarding Claim 52, while Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Pan, and Geheb teach the method of claim 51, their combined efforts fail to teach further comprising comparing wherein the processor compares the determined mean displacement to a threshold and generating a mapped activity value from the mean displacement.  
However Pinter teaches a limb motion sensor during sleep (Abstract, [0056]) and further teaches that motion may be tracked by mapped activity values ([0056] “In an embodiment, the system may detect motion of limbs using skeletal mapping with the depth sensor, may detect motion of the head using Haar feature detectors, and may identify a sleeping state versus wakefulness through preconfigured thresholds of movement of the limbs and face.” Mapped activity of multiple limbs by non-contact sensor).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the mean displacement monitoring of Heneghan, Cuddihy, Heinrich, Nakatani, Lee, Pan, and Geheb with the mapping of limb movement of Pinter as mapping the whole body to monitor activity, by mean displacement, can provide improved accuracy in the sleep determination ([0056] “Monitoring multiple body parts may improve the accuracy of the determination of whether the patient is sleeping.”).

Claim(s) 23 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Prerau et al (US 2016/0324446) (“Prerau”),
Regarding Claim 23, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 21 their combined efforts fail to teach wherein the assessing comprises logistic regression.
However Prerau teaches a medical device (Abstract) and further teaches that a patient state may be determined based on a logistic regression approach, comparing acquired physiological data to competing models, and providing probabilities based on the comparison ([0011]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the periodic limb determination of Heneghan and Cuddihy with the logistic regression approach of Prerau as a means to provide probability data along with determination of periodic limb movement to give a caregiver a contextual understanding of the likelihood of the periodic limb movement.

Regarding Claim 55, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 53 their combined efforts fail to teach wherein the assessing comprises logistic regression.
However Prerau teaches a medical device (Abstract) and further teaches that a patient state may be determined based on a logistic regression approach, comparing acquired physiological data to competing models, and providing probabilities based on the comparison ([0011]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the periodic limb determination of Heneghan and Cuddihy with the logistic regression approach of Prerau as a means to provide probability data along with determination of periodic limb movement to give a caregiver a contextual understanding of the likelihood of the periodic limb movement.

Claim(s) 25 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Abeyratne et al (US 2011/0301487) (“Abeyratne”).
Regarding Claim 25, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 1, their combined efforts fail to teach wherein the processor is further configured to pre- process the motion signals before partitioning the motion signals to de-trend and smooth the motion signals.
However Abeyratne teaches a sleep analyzer (Abstract) comprising signal conditioning pre-processing steps ([0137] “In the case of .xi..sub.2, pre-processing (smoothing, de-trending and equalization) is applied before using the time series in classification work in order to improve the performance…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the pre-processing steps of Abeyratne on the raw sensor signals of Heneghan as Abeyratne teaches that pre-processing prepares data for classification ([0137]).

 Regarding Claim 57, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 33, their combined efforts fail to teach the method further comprising pre-processing the motion signals before partitioning the motion signals to de-trend and smooth the motion signals.  
However Abeyratne teaches a sleep analyzer (Abstract) comprising signal conditioning pre-processing steps ([0137] “In the case of .xi..sub.2, pre-processing (smoothing, de-trending and equalization) is applied before using the time series in classification work in order to improve the performance…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the pre-processing steps of Abeyratne on the raw sensor signals of Heneghan as Abeyratne teaches that pre-processing prepares data for classification ([0137]).

Claim(s) 27 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Droitcour et al (US 2012/0022348) (“Droitcour 1”).
Regarding Claim 27, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 26, their combined efforts fail to teach wherein the processor is configured to perform principal component analysis to combine the motion signals. 
However Droitcour 1 teaches a non-contact physiological monitor (Abstract) and further teaches non-contact motion sensors (Fig. 15A, [0158]) and teaches combining the in-phase and quadrature signals with principal component analysis ([0159] components found can help differentiate motion of physiological signal and motion of sway).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the motion monitoring of Heneghan and further add a second non-contact motion monitor and perform principal component analysis with the non-contact motion data as taught by Droitcour 1 as this provides a way to differentiate different sources of motion and then recombine the motion into desired datat (Droitcour: [0159] sway and physiological motion component were separated from the four source signals and recombined into purer sway and physiological motion waveforms as shown in Fig. 15B).

Regarding Claim 59, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 58, their combined efforts fail to teach wherein the combining the motion signals comprises principal component analysis.  
However Droitcour 1 teaches a non-contact physiological monitor (Abstract) and further teaches non-contact motion sensors (Fig. 15A, [0158]) and teaches combining the in-phase and quadrature signals with principal component analysis ([0159] components found can help differentiate motion of physiological signal and motion of sway).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the motion monitoring of Heneghan and further add a second non-contact motion monitor and perform principal component analysis with the non-contact motion data as taught by Droitcour 1 as this provides a way to differentiate different sources of motion and then recombine the motion into desired datat (Droitcour 1: [0159] sway and physiological motion component were separated from the four source signals and recombined into purer sway and physiological motion waveforms as shown in Fig. 15B).

Claim(s 29 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Gartenberg et al (US 2014/0371547) (“Gartenberg”).
Regarding Claim 29, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 28, and Heneghan further teaches that non-contact sensing will be translated into an actigraphy monitoring ([0106], [0114]), their combined efforts fail to teach wherein the processor is configured to detect zero-crossings of the combined signal to perform partitioning of the motion signals.
However Gartenberg teaches a sleep monitoring method (Abstract) and further teaches that actigraphy zero crossing can be used to divide periods of data into sleep/wake periods ([0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the mapped actigraphy signals of Heneghan and further apply zero crossing analysis as taught in Gartenberg for differentiating sleep and wake as this provides contextual data as to whether sensed limb movement is representative of sleeping periodic limb movement.

Regarding Claim 61, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 58, and Heneghan further teaches that non-contact sensing will be translated into an actigraphy monitoring ([0106], [0114]), their combined efforts fail to teach wherein the partitioning the motion signals comprises detecting zero-crossings of the combined signal.  
However Gartenberg teaches a sleep monitoring method (Abstract) and further teaches that actigraphy zero crossing can be used to divide periods of data into sleep/wake periods ([0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize the mapped actigraphy signals of Heneghan and further apply zero crossing analysis as taught in Gartenberg for differentiating sleep and wake as this provides contextual data as to whether sensed limb movement is representative of sleeping periodic limb movement.

Claim(s 30 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heneghan in view of Cuddihy and further in view of Heinrich and further in view of Nakatani and further in view of Yamamoto et al (US 2013/0131465) (“Yamamoto”).
Regarding Claim 30, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the apparatus of claim 1, their combined efforts fail to teach wherein the processor is configured to extract a waveform length feature from samples of each breath section to perform the classifying. 
However Yamamoto teaches an breathing disorder monitor (Abstract, [0177]-[0179]) and further teaches assessment parameters of apnea include a waveform length of breath ([0180]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the waveform length of breath as taught by Yamamoto for the sleep disorder analyzer of Heneghan as one of the sleep disorders considered by Heneghan is apnea. The utility of this parameter for apnea assessment in Yamamoto would motivate one of ordinary skill in the art to apply it with Heneghan’s teachings as well.

Regarding Claim 62, while Heneghan, Cuddihy, Heinrich, and Nakatani teach the method of claim 33, wherein the classifying comprises extracting a waveform length feature from each breath section.  
However Yamamoto teaches an breathing disorder monitor (Abstract, [0177]-[0179]) and further teaches assessment parameters of apnea include a waveform length of breath ([0180]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to determine the waveform length of breath as taught by Yamamoto for the sleep disorder analyzer of Heneghan as one of the sleep disorders considered by Heneghan is apnea. The utility of this parameter for apnea assessment in Yamamoto would motivate one of ordinary skill in the art to apply it with Heneghan’s teachings as well.

Response to Arguments
Applicant’s amendments and arguments filed 8/16/2022 with respect to the 35 USC 101 rejections have been fully considered, and are persuasive.
Specifically, Applicant’s argument that the claims recite an improvement by performing non-contact sensing of periodic limb movement and a determination of severity of the condition. The idea as a whole was not found in the prior art and provides an improvement by elevating the ability of periodic limb assessment while remaining non-invasive.
Applicant’s following arguments filed 8/16/2022 with respect to the 35 USC 103 rejections have been fully considered, but are not persuasive. 
Applicant argues that Heneghan does not teach partitioning the motion signals into breath sections. Examiner respectfully disagrees. Heneghan teaches partitioning the motions signals into epochs ([0079]) which can be understood as breath sections as they are sections of data where breathing of a subject is being monitored alongside motion data.
Applicant next argues that the Heneghan reference classifies epochs based solely on motion and does not teach classification of limb movement as written in the claim. Examiner notes, as written above, that this is rendered obvious by Heneghan noting that this motion data can be further applied to evaluate periodic limb movement.
Applicant’s remaining amendments and arguments filed 8/16/2022 with respect to the 35 USC 103 rejections have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Heneghan, Cuddihy, Heinrich, and Nakatani.
Consequently, claims 2-4, 6-23, 25-36, 38-55, and 57-66 remain rejected due to their dependency on rejected independent claims 1 and 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAIRO H. PORTILLO/
Examiner, Art Unit 3791
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791